Mr. Justice McGoorty delivered the opinion of the court. 6. Appeal and error, § 1561*—when refusal to give requested instruction covered by given instructions harmless error. The refusal to' give a specific instruction to the effect that there can be no recovery by reason of the existence of a certain condition which is not charged as a ground of negligence in the declaration is not reversible error, where other instructions are given limiting the plaintiff’s right of recovery to the negligence charged in the declaration. 7. Master and servant, § 833*—when permitting answers to questions whether employees had been directed as to use of ivindows in case of fire harmless error. In an action for damages for death under the Factory Act, sec. 14 (J. & A. f 5399), questions as to whether directions had been given employees in using windows as a means of escape in case of fire, without specifying from whom the directions might have come, held bad in form and objections thereto should be sustained, but permitting the asking thereof not reversible error where evidence showed that windows were partly open all the time and had fire escape signs over them. 8. Master and servant, § 833*—when refusal to permit defendant’s witnesses to testify as to condition of aisles on floor where fire occurred harmless error. In an action for death under the Factory Act, sec. 14 (J. & A. If 5399), refusal to permit defendant’s witnesses to testify as to the condition of the aisles on the floor on which a fire occurred, held not reversible error for, if the fire escape was a bad one, the defendant would be liable whether access to it was obstructed or not. 9. Master and servant, § 565*—when no variance between. declaration and proof in action for death of factory employee. In an action under the Factory Act, sec. 14 (J. & A. If 5399), for death resulting from a fire in defendant’s factory, held to be no variance between the declaration and proof. 10. Master and servant, § 683*-—when evidence sufficient to sustain judgment for plaintiff. In an action under the Factory Act, sec. 14 (J. & A. If 5399), for the death of an employee due to a fire in defendant’s factory, evidence held sufficient to sustain a judgment for plaintiff.